                Case 8-19-75365-las              Doc 20        Filed 10/16/19          Entered 10/16/19 10:18:31




                                    UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF NEW YORK (CENTRAL ISLIP)




       In re:                                                              )
                                                                           )
       MARIBETH E. D’ALAURO                                                )         Case No. 8-19-75365-las
                                                                           )         Chapter 13
                                                                           )
                                    Debtor.                                )



                                                REPORT OF DEBTOR AUDIT

               Pursuant to 28 U.S.C. § 586(f)(1), the United States Trustee contracted for an audit to be
       performed of the above-captioned debtor’s petition, schedules, and other information filed by the
       debtor in this case. In accordance with the Debtor Audit Standards established pursuant to Section
       603(a) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005, Tronconi Segarra
       & Associates LLP performed the procedures enumerated in the contract between it and the United
       States Trustee Program to determine whether certain items in the bankruptcy petition, schedules, and
       statements as originally filed by MARIBETH E. D’ALAURO in Bankruptcy Case No. 8-19-75365-las
       contain material misstatements concerning the debtor’s income, expenditures, or assets.



                                                                The auditor finds:

                                            No material misstatements.

                                            One or more material misstatements.
                                            The material misstatements are listed                  
                                            on the attached List of Material
                                            Misstatements.




8321 Main Street, Williamsville, NY 14221 / 716.633.1373 / Fax 716.633.1099 / www.tsacpa.com        SOLUTIONS BEYOND THE OBVIOUS
      Case 8-19-75365-las          Doc 20     Filed 10/16/19       Entered 10/16/19 10:18:31


REPORT OF DEBTOR AUDIT
Maribeth E. D’Alauro
Case No. 8-19-75365-las



       The debtor was responsible for the preparation of the bankruptcy petition, schedules, and
statements in this case. The United States Trustee Program is responsible for the sufficiency of the
procedures developed to determine the accuracy, veracity, and completeness of the petitions,
schedules and other information that the debtor is required to provide under 11 U.S.C. §§ 521 and
1322. Tronconi Segarra & Associates LLP makes no representation regarding the sufficiency of the
procedures either for the purpose for which this report has been requested or for any other purpose.

         The analysis and findings contained in this report are intended solely for the information and
use of the United States Trustee Program and parties-in-interest in the subject civil bankruptcy
proceeding and are not intended to be and should not be used by anyone other than these parties.
However, this report is a matter of public record and its distribution is not limited. The report is not
a legal determination, and the legal effect of the auditor’s findings of material misstatement is a
question for the Court. Further, the findings contained in the report neither require the United States
Trustee Program or other parties in interest to take, nor preclude these parties from taking, legal action
in or relating to this case, including with respect to matters not discussed in this report.


Dated this 16th day of October, 2019.


                                                    Respectfully submitted,



                                                    Nicholas J. Fabozzi, CPA
                                                    Partner
                                                    TRONCONI SEGARRA & ASSOCIATES LLP


Enclosure
                Case 8-19-75365-las              Doc 20        Filed 10/16/19          Entered 10/16/19 10:18:31




                                           List of Material Misstatements for
                                                  Maribeth E. D’Alauro
                                                 Case No. 8-19-75365-las



                                                                                       Amount Reported
                                                                                                                   Audit
                               Material Misstatement                                   in Schedules and
                                                                                                                  Finding
                                                                                          Statements
         The debtor failed to report a TD Bank checking account
         ending in #6567 on Schedule A/B. The balance in this
                                                                                               Unreported         $2,000.00
         account was $2,000.00 as of the 07/31/2019 petition date.




8321 Main Street, Williamsville, NY 14221 / 716.633.1373 / Fax 716.633.1099 / www.tsacpa.com            SOLUTIONS BEYOND THE OBVIOUS
